              Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LEON and KIMBERLY TAYLOR,                     )
Brother and Sister,                           )
                                              )
                Plaintiffs,                   )
                                              )
v.                                            )    Case No. CIV-21-15C
                                              )
STATE FARM FIRE AND                           )
CASUALTY COMPANY                              )
                                              )
                Defendant.                    )

                                   PROTECTIVE ORDER

         Before the Court is Defendant State Farm Fire and Casualty Company’s

 Unopposed Motion for Protective Order (“Motion”) [Doc. No. 24]. The Motion indicates

 that confidential and proprietary business information has been and may be requested,

 produced, or exhibited by and between the parties in the above-captioned case (the

 “Litigation”), and that the parties have agreed on the terms of a proposed stipulated

 protective order to restrict the disclosure of such information. Based on the parties’

 submissions, the Court GRANTS the Motion and ORDERS as follows:

         1.       This Order establishes procedures to facilitate the exchange of information

 while maintaining the confidentiality of personal, technical, financial, and commercial

 information (referred to herein as “Confidential” or “Confidential Information”). The

 Order establishes the parameters of Confidential Information and the protection and use

 of Confidential Information and post-trial or appeal disposition of Confidential

 Information. This Order also governs the procedures for challenging designations of



{S585087;}                                     1
              Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 2 of 11




 confidentiality. Further, this Order governs disposition of all Confidential Information

 produced or revealed during the course of this action. This Order is limited to the

 exchange of discovery materials, and thus governs only the parties and their handling of

 discovery materials. Nothing in this Order limits the Court’s handling of discovery

 materials, nor creates any basis upon which a party may file a document under seal. If the

 parties desire to file something under seal, they must make an appropriate motion, and the

 Court will evaluate such requests on a document-by-document basis, applying the

 applicable standards set forth in the ECF Policies and Procedures Manual, § III.A and

 elsewhere.

         2.      This Order applies to all information and materials produced by both

 Parties and non-parties to this Litigation that may be designated as “Confidential,”

 including deposition testimony and transcripts, documents or tangible things, electronic

 files and electronic mail, as well as answers to interrogatories, requests for admissions

 and requests for production, regardless of whether obtained by subpoena.

         3.      Materials designated as “Confidential” shall be only those documents,

 materials, tangible things, electronic or otherwise, deposition testimony or information

 which are deemed in good faith by the producing Party or non-party to constitute

 personal, technical, financial, and/or commercial information that is confidential or

 proprietary.

         4.      Confidential Information shall not be used for any purpose unrelated to the

 prosecution or defense of the Litigation (including, without limitation, discovery, other

 pre-trial proceedings, trial, appeal, or settlement), provided that this restriction on use

{S585087;}                                      2
              Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 3 of 11




 shall not be construed to prevent counsel or experts to whom Confidential Information is

 disclosed from representing or being retained by Parties in other litigation, even though

 that other litigation may involve issues similar or identical to those involved in this

 Litigation. Confidential Information shall not be shown, made available, provided,

 communicated, or disclosed to anyone other than Qualified Persons (as defined below)

 except in accordance with this Order, unless agreed otherwise in writing or so ordered by

 the Court.

         5.      Any Party or non-party may designate as “Confidential” documents,

 materials, tangible things or other information by using the following designation:

 “Confidential.” Such designation shall be placed on documents in such a manner that it

 does not obscure or make illegible the wording of the document. Additionally, the

 contents of electronic media may be designated in any reasonable fashion, including by

 labeling the media or any package or case in which the media is ordinarily stored as

 “Confidential,” or by separate letter designation.

         6.      A portion of a deposition transcript may be designated as Confidential

 Information if: (1) the transcript evidences the substance of a document or information

 designated as “Confidential” information; (2) a statement is made on the record during

 the course of the deposition, through counsel for the designating Party, as to the

 confidentiality of that portion of the deposition that counsel in good faith believes to

 contain Confidential Information; or (3) within 30 days after the deposition transcript is

 delivered, written notice is given to all counsel for the recipient Parties that identified

 portions of the deposition transcript are to be designated as “Confidential.” Upon such


{S585087;}                                      3
              Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 4 of 11




 notice, the reporter shall promptly prepare a transcript containing all non-confidential

 content and a separate transcript for content designated as confidential with

 “Confidential” stamped on each page so designated. Should such notice be given after

 initial transcripts are provided to the parties’ counsel, such counsel shall destroy all initial

 transcripts upon receipt of the replacement transcripts. The portions so designated shall

 not be utilized or disclosed by any recipient Party, its agents, or its employees, except in

 accordance with the terms of this Protective Order.

         7.      Nothing in this Order is intended to, or shall be construed to, prevent a

 Party or his/her/its counsel from providing or disclosing documents or written

 information in response to an inquiry, demand, subpoena, or other request from a

 governmental entity or agency, agents of the same acting in their official capacity, or a

 Court order. If a Party receives an inquiry, demand, subpoena, or other request from a

 governmental entity or agency, agents of the same acting in their official capacity, or a

 Court order, effective notice shall be provided to the disclosing Party or non-party of said

 request in order to give the disclosing Party or non-party reasonable time to act to seek

 protection of its rights.

         8.      For purposes of this Order, “Qualified Persons” with respect to documents,

 materials, or other information designated as “Confidential” are defined as follows:

                  A.    Attorneys for all Parties to this Litigation, including in-house
                        counsel for any insurers;

                  B.    Named Parties and their representatives;




{S585087;}                                      4
              Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 5 of 11




                  C.    Employees of Parties that are corporations, partners, or other
                        entities, or employees of other entities retained by Parties, who are
                        responsible for assisting counsel in the conduct of this action;

                  D.    Employees of any firm retained by counsel to produce or duplicate
                        any discovery material for use in accordance with this Protective
                        Order;

                  E.    Employees of other entities retained by the Parties, who are
                        responsible for assisting counsel in the conduct of this action;

                  F.    Experts or consultants that are employed or retained to assist
                        counsel in this action or designated as trial witnesses;

                  G.    Deponents and their counsel during the course of depositions taken
                        in this action;

                  H.    Trial witnesses;

                  I.    Potential witnesses who are the author(s) or recipient(s) of the
                        document, the original source of the information or employees or
                        agents of the entity producing or receiving the information;

                  J.    Any mediator or arbitrator in this action; and

                  K.    Any other person authorized by the Court or agreed to in writing by
                        the Parties.

         Qualified Persons, in turn, shall not disclose any information marked as

 “Confidential” to any other persons or entities. “Confidential” documents, materials, and

 information shall not be used by any person or business for competitive purposes or for

 any purpose other than solely for the preparation and trial of this action and appeals

 therefrom except as provided in paragraph 14.

         9.      Except during trial, each person given access to material designated as

 Confidential Information or copies thereof shall be advised of the existence and contents

 of this Order, and experts retained by counsel for the Parties shall acknowledge receipt of


{S585087;}                                     5
             Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 6 of 11




 same in writing in the form annexed hereto as Exhibit “A”. Signed copies of Exhibit “A”

 shall be retained by counsel for the Party making the disclosure.

         10.    A person receiving Confidential Information shall not reveal such

 information to or discuss such information with any person who is not entitled to receive

 such information as set forth in paragraph 8 above.

         11.    The Parties shall have the right to seek additional restrictions on the

 disclosure of any Confidential Information by agreement or by order of the Court.

         12.    A Party may dispute a producing Party’s or non-party’s designation or

 failure to designate material as Confidential Information by giving written notice to the

 producing Party or non-party at any time. If the Parties, and any implicated non-parties,

 are not able to resolve the dispute as to the material specified in such written notice

 within 10 business days of the producing Party’s or non-party’s receipt of such written

 notice, the dispute shall be submitted to the Court for resolution by way of a motion filed

 by the Party seeking to classify documents or material as “Confidential” documents or

 seeking to declassify the documents or materials. The burden of proving the documents

 are properly classified and treated as confidential shall be on the Party or non-party

 claiming the “Confidential” designation in the same manner as if the Party or non-party

 were moving for a Protective Order in the absence of this Order.

         13.    In the event any Party to the Litigation files with the Court any pleading,

 motion, exhibit, or other paper that contains material designated as Confidential

 Information, the filing party shall seek leave of Court to file such material under seal as

 allowed under any applicable Local Rule(s) or Chamber Rule(s). Any sealed document

{S585087;}                                     6
             Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 7 of 11




 must be electronically filed pursuant to ECF Policies & Procedures Manual, §§ II.H and

 III.A, and the instructions for Filing and Viewing Civil Sealed/Ex Parte Documents.

 Confidential Information filed under seal shall be maintained under seal in the record and

 shall not be published or publicly disseminated except on further order of the Court after

 due notice to the Parties. Any Party to the Litigation shall have the right to move the

 Court to unseal the record with respect to such documents upon a showing of good cause.

         14.    Upon termination of the Litigation, counsel for each Party shall promptly

 destroy or return all discovery material designated as “Confidential” or “Confidential

 Information” and all copies, reproductions, extracts, and summaries of all such discovery

 material to the disclosing Party. As to materials which contain or reflect Confidential

 Information, but which constitute or reflect counsel’s work product, counsel of record for

 the Parties shall be entitled to retain such work product in their files in accordance with

 the provisions of this Protective Order, so long as it is clearly marked to reflect that it

 contains Confidential Information subject to this Protective Order. Counsel for the Parties

 shall be entitled to retain pleadings, affidavits, motions, briefs, other papers filed with the

 Court, deposition transcripts, and the trial record (including exhibits) even if such

 materials contain Confidential Information, so long as such materials are clearly marked

 to reflect that they contain Confidential Information subject to this Protective Order and

 may not be used in connection with any other proceeding or action. Provided, however,

 that Confidential Information or documents retained by Defendant State Farm Fire and

 Casualty Company shall be destroyed at the earliest date that permits State Farm to

 comply with its retention obligations under applicable insurance regulations, including


{S585087;}                                      7
             Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 8 of 11




 antifraud regulations; any evidentiary hold orders in connection with other litigation;

 statutory requirements, including applicable statutes of limitations; and State Farm’s

 regular business practices for destruction of documents. Nothing in this Protective Order

 shall prohibit, restrict, or require an authorization for the retention, use, or disclosure of

 nonpublic Confidential Information or documents as authorized or as reasonably required

 by federal or state law or regulation, or court order or rule (including any applicable court

 rules concerning preservation of evidence relevant to litigation).

         15.    The designation of documents or written information as Confidential

 Information shall not preclude their introduction, admissibility, or use at trial or any

 hearing or on appeal, subject to recognized evidentiary objections or subject to such

 conditions or restrictions that may be ordered by the Court.

         16.    This Order does not affect any Party’s or non-party’s obligation to submit a

 privilege log or to comply with discovery or disclosure requests as required by the

 Federal Rules of Civil Procedure.

         17.    The following rules will apply to the inadvertent production of privileged

 documents or information in the Litigation, whether or not designated as Confidential

 Information: The inadvertent production or disclosure of documents produced or to be

 produced in the Litigation that constitute, contain, or reflect information protected by the

 attorney-client privilege, the work-product privilege, or any other privilege or immunity

 shall not, and does not, constitute a waiver, in whole or in part, of the privilege claimed

 as to such documents or any other documents produced or to be produced in the

 Litigation. In the event a producing Party or non-party discovers that an inadvertent


{S585087;}                                      8
             Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 9 of 11




 production or disclosure of privileged documents was made, the producing Party or non-

 party shall provide written notice of the inadvertent production or disclosure. Such

 written notice shall be provided within 10 business days of the date of discovery of the

 inadvertent production or disclosure and shall identify the documents claimed to have

 been inadvertently produced by production numbers or other identification and shall state

 the privilege(s) asserted. The identified documents claimed as privileged and any copies

 of them (including any copies given to third-parties) shall then be promptly returned to

 the producing Party or non-party. Original recipients of the identified documents shall not

 use or disclose the content of such documents for any purpose, pending further order of

 the Court regarding the privileged nature of the documents that are the subject of the

 written notice.

         18.    This Order is intended to facilitate discovery while preserving claims of

 confidentiality, not to waive any claims or rights regarding confidentiality or privilege.

 Accordingly, Parties and non-parties shall not be deemed to have waived any claims of

 confidentiality or privilege merely because they have stipulated to this Order or provided

 information under the terms of this Order. Parties and non-parties will produce discovery

 materials under the terms of this Order, but execution of this Order does not constitute a

 representation by the executing Parties that it possesses materials that are responsive to

 any particular question or request posed in discovery.

         19.    The conclusion of the Litigation shall not relieve counsel or any person

 permitted access to material designated as Confidential Information pursuant to this

 Order from the obligations set forth herein, and this Court shall retain jurisdiction after

{S585087;}                                     9
             Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 10 of 11




 the final disposition of this Litigation for the purpose of any application to enforce the

 provisions of this Order, assuming a basis for subject-matter jurisdiction exists. This

 Order shall remain in force and effect until modified, superseded, or terminated by

 consent of the Parties or by further order of this Court.

         20.    This Order is binding upon the Parties to this action and non-parties that

 produce documents, their officers, agents, servants, employees, representatives and

 attorneys, and upon those persons, including without limitation, outside experts, in active

 concert or participation with them who receive actual notice of this Order by personal

 service or otherwise. The Court retains jurisdiction over all such persons for the purpose

 of enforcing this Order.

         21.    Nothing in this Order shall be construed to prohibit a producing Party or

 non-party from using his/her/its own material in whatever manner he/she/it chooses.

         IT IS SO ORDERED this 9th day of September 2021.




{S585087;}                                    10
                      Case 5:21-cv-00015-C Document 25 Filed 09/09/21 Page 11 of 11



                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF OKLAHOMA

LEON and KIMBERLY TAYLOR,                              )
Brother and Sister,                                    )
                                                       )
                         Plaintiffs,                   )
                                                       )
v.                                                     )    Case No. CIV-21-15C
                                                       )
STATE FARM FIRE AND                                    )
CASUALTY COMPANY                                       )
                                                       )
                         Defendant.                    )


                  EXHIBIT A: ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                     The undersigned hereby acknowledges that he/she has read the Stipulated
             Protective Order dated September __, 2021, in the above-captioned action and attached
             hereto [Doc. No. __], understands the terms thereof, and agrees to be bound by its terms.
             The undersigned submits to the jurisdiction of the United States District Court for the
             Western District of Oklahoma in matters relating to the Protective Order and understands
             that the terms of the Protective Order obligate him/her to use documents and materials
             designated “Confidential” in accordance with the Protective Order solely for the purposes
             of the above-captioned action, and not to disclose any such documents or information
             derived directly therefrom except as permitted by the Protective Order.

                    The undersigned acknowledges that violation of the Protective Order may result in
             penalties for contempt of court.

                   Name:
                   Job Title:
                   Employer:
                   Business Address:



                    Date:                            Signature:




                                                       11



{S585087;}
